Opinión disidente del
Juez Asociado Señor Ramírez Bages
en la cual concurre el Juez Asociado Señor Torres Rigual
San Juan, Puerto Rico, a 28 de junio de 1968
Disiento porque concluyo que las muestras caligráficas no se obtuvieron en este caso en un estado crítico de los procedimientos y por lo tanto no había que advertir al inter-ventor de su derecho a asistencia de abogado y de su derecho a no incriminarse.
En este caso el interventor no estaba bajo custodia cuando se obtuvieron de él las referidas muestras pues se obtuvieron *405en su propio hogar. Tampoco puede concluirse que en ese momento “la investigación tenía el cariz de acusatoria y se posa sobre un sospechoso en particular”, como dijimos en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 778, 779 (1965), pues al pedirse a un agente de la policía que tomara una muestra de la letra del interventor éste estaba “entre las personas que podían ser el sospechoso” de manera que la in-vestigación aún no había progresado al extremo de recaer la sospecha sobre el interventor en particular.
United States v. Wade, 388 U.S. 218 (1967), es clara-mente distinguible. En dicho caso se revocó la sentencia debido a que se admitió en juicio la identificación del acu-sado como el autor de un delito porque el testigo lo identificó como tal autor al mostrársele antes del juicio en una rueda de sospechosos llevada a cabo en la sala de un tribunal. Eso se realizó con posterioridad a la radicación de la acusa-ción, para fines de identificación, sin previo aviso a, y en ausencia del, abogado del acusado. En este caso, el tribunal específicamente concluyó que la participación del acusado Wade en la rueda de sospechosos no envolvía una violación de su privilegio en contra de la autoincriminación. El dicta-men en Wade, supra, se basó en los numerosos riesgos y factores variantes existentes en la práctica de identificación en rueda de sospechosos, los que pueden afectar seria y hasta crucialmente la celebración de un juicio justo. Obviamente tales riesgos y factores no existen en la obtención de mues-tras caligráficas pues, como dijo el Tribunal Supremo de los Estados Unidos en Gilbert v. California, 388 U.S. 263 (1967), citando a Wade, supra, “La toma de muestras no es una etapa crítica del procedimiento judicial que le dé derecho al peticionario a ser asistido de abogado ... el riesgo es mínimo de que la ausencia de abogado afecte su derecho a un juicio justo.” Dijo el tribunal que si la muestra no es representativa esto se puede levantar y corregir a través del procedimiento adversativo del juicio ya que el acusado puede *406escribir otras muestras para análisis por los peritos, y como se dijo en Wade, supra, “el acusado tiene la oportunidad de controvertir significativamente el caso del Estado en el juicio a través del proceso ordinario del contrainterrogatorio de los peritos del Estado y la presentación de la evidencia de sus propios peritos en caligrafía.”
Nos preocupa grandemente la decisión de la mayoría en este caso pues no tan sólo carece del fundamento debido sino que al hacer caso omiso de la directriz establecida en Wade, supra, y Gilbert, supra, y por el contrario, al establecer normas más allá de los límites hasta ahora aceptadas con respecto al derecho de asistencia de abogado, en ese extremo altera el razonable balance que debe existir entre los derechos individuales y los de la comunidad, entre los derechos de los que realizan toda clase de delitos y de los que se comportan dentro de las normas de ley prevalecientes. La sociedad debe protegerse adecuadamente contra toda actuación ilegal que por su naturaleza y malsano ritmo de crecimiento tienda a socavar sus más hondos cimientos. Juez Warren E. Burger, Crime and Criminal Law Today, 28 Rev. C. Abo. P.R., 157 (Nov. 1967). Esto resulta aún más evidente en un país como Puerto Rico aún en desarrollo, de limitados recursos que no le han permitido desarrollar, en la amplitud y extensión necesaria, sus necesidades de educación, orientación social y de seguridad policiaca. Si en un país de recursos casi ilimi-tados como lo es Estados Unidos, su más alto tribunal ha creído juicioso fijar el límite al derecho individual establecido en Gilbert, supra, mal podemos nosotros gastarnos el lujo de ignorarlo y desoír el alto implícito en la opinión de mayo-ría en ese caso. Nuestras condiciones sociales y ambientales exigen que actuemos con gran cautela en estas situaciones y que consideremos, con mayor razón, no tan sólo los derechos constitucionales del individuo sino también. los de una so-ciedad en que el- individuo ha de actuar y desenvolverse *407dentro de un ordenamiento jurídico adoptado y prescrito por esa sociedad para la mejor convivencia dentro de ella, para la mayor protección de los individuos que la componen, y para la misma supervivencia de dicha sociedad.